Affirmed and Opinion Filed May 7, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-11-01119-CV

  IMAGINE AUTOMOTIVE GROUP, IMAGINE AUTOMOTIVE GROUP, I., L.P.,
  ECARLINK, L.P., ECARLINK GP, INC., BRETT STACY, AND LEN CRITCHER,
                               Appellants
                                   V.
      BOARDWALK MOTOR CARS, LTD. D/B/A BOARDWALK PORSCHE,
     BOARDWALK AUTOMOBILES, LTD. D/B/A BOARDWALK AUDI, AND
  BOARDWALK TRANSPORTATION, L.P. D/B/A BOARDWALK VOLKSWAGEN,
                                Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 296-982-07

                                        OPINION
                       Before Justices FitzGerald, Francis, and Fillmore
                                  Opinion by Justice Francis
       The trial court struck the pleadings of Imagine Automotive Group, Imagine Automotive

Group, I., L.P., eCarLink GP, Inc., Brett Stacy, and Len Critcher as a sanction for discovery

abuse. A jury then determined damages. The trial court rendered judgment awarding actual

damages and attorney’s fees to appellees Boardwalk Motor Cars, Ltd. d/b/a Boardwalk Porsche,

Boardwalk Automobiles, Ltd. d/b/a Boardwalk Audi, and Boardwalk Transportation, L.P. d/b/a

Boardwalk Volkswagen (collectively, Boardwalk) on their cause of action under the Texas Theft
Liability Act.1 The trial court also awarded additional attorney’s fees as sanctions against

appellants.

           In multiple issues, appellants challenge the trial court’s sanction order, alleged errors in

the jury charge,2 and the trial court’s award of attorney’s fees. For the reasons set out below, we

conclude the issues are without merit. We affirm the trial court’s judgment.

                                                               BACKGROUND

           All of the parties are in the business of selling cars. Appellees are three of the new and

used car dealerships operated under the name “Boardwalk” by their owner Scott Ginsburg. In

their operative petition, appellees allege that appellants Brett Stacy and Len Critcher were

involved in the business of selling used cars and purchasing cars for resale using the names

“Imagine Auto Group” and “eCarLink.” The record also revealed that Critcher had expertise in

the business of selling cars through the internet.

           This case began in March 2007 when Boardwalk sued its former president, Robert

Rodriguez. Boardwalk alleged that Rodriguez had embezzled funds from its car dealerships.

Several months later, Boardwalk joined appellants as defendants. At the time of trial, Boardwalk

claimed that appellants bribed Boardwalk employees to obtain used cars at preferential prices.

Boardwalk asserted that appellants would then resell the cars at a profit. Boardwalk also alleged

that appellants stole cars from its dealerships, and were therefore liable for damages under the

Texas Theft Liability Act. See TEX. CIV. PRAC. & REM. CODE ANN. § 134.001–134.005 (West




     1
       The trial court’s judgment lists appellees, the plaintiffs below, as “Boardwalk Motor Cars, LLC, Boardwalk Automobiles, LLC, and
Boardwalk Transportation, LLC,” consistent with the operative Twelfth Amended Petition. The appellate briefs, however, list appellees as
designated in the above caption, and also show that Boardwalk Motor Cars, Ltd. was formerly known as “The Porsche Store,” and Boardwalk
Automobiles, Ltd. was formerly known as “The Audi Store.” At trial and on appeal, the parties referred to appellees collectively as “Boardwalk.”
     2
        All of the appellants, except Critcher, are represented by the same counsel on appeal and filed a joint brief raising five issues. Critcher
filed a separate brief raising twelve issues. Despite their separate counsel, throughout trial and on appeal, all parties referred to all appellants,
including Critcher, as the “Stacy Defendants” or the “Stacy Appellants.” Our references to “appellants” generally include Critcher. All
appellants have adopted each other’s issues and incorporated them into their briefing.



                                                                       –2–
2011 & Supp. 2013) (“TTLA”) (person who commits theft is liable for damages resulting from

the theft).

            To establish these claims, Boardwalk sought to discover any payments made by

appellants to Boardwalk’s employees. Boardwalk also sought to discover whether appellants

had paid for cars obtained from Boardwalk. Boardwalk’s attempts to obtain appellants’ financial

records led to protracted disputes in the trial court. The parties’ disputes and the trial court’s

sanctions centered around four categories of documents: (1) appellants’ bank records, including

cancelled checks, showing payments to Boardwalk employees or payments for cars;

(2) appellants’ financial records kept in an accounting software program called “QuickBooks;”

(3) electronic “Common Gateway Interface” data kept internally by appellants (referred to by the

parties as the “CGI documents”); and (4) evidence supporting appellants’ defense that they had

paid for eleven cars Boardwalk contended had been stolen.

            The week before trial, the trial court struck appellants’ defenses to Boardwalk’s

commercial bribery claim for failures to produce documents in the first two categories. On the

third day of trial, the trial court struck the remainder of appellants’ pleadings for failure to

produce documents in the third category. During trial, the trial court excluded all of the evidence

in the fourth category, including documents and the testimony of several witnesses.

            The record shows discovery began at least two years before trial. On May 7, 2008,

appellants responded to Boardwalk’s Second Request for Production. In request number four,

Boardwalk sought documents regarding “every vehicle or vehicle transaction” between

appellants and Boardwalk.3 Although appellants objected to this request as overly broad, unduly


    3
        Request number 4 in its entirety provides:
                       All documents that reflect or evidence every vehicle or vehicle transaction the Stacy Defendants had
                       with any dealership in the Boardwalk Auto Group or with any employee, officer or agent of the
                       Boardwalk Auto Group dealerships, including without limitation documents that contain the date of
                       acquisition, acquisition price, status of inventory, date of transfer between or among the Stacy


                                                                      –3–
burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

requiring the creation of documents not already in existence, appellants also responded that

“[d]ocuments reflecting wholesale vehicle transactions between the corporate [appellants] and

Plaintiffs have already been made available to Plaintiffs for review at the offices of [appellants’]

counsel.” In request number 67, Boardwalk sought “[a]ll documents that reflect or evidence

each check or money order or receipt for cash received from or paid to any of the Boardwalk

dealerships or any employee of the Boardwalk dealerships by any of the [appellants] or on their

behalf for any transaction made the basis of this suit.” Appellants did not object to this request,

and responded, “[d]ocuments that are responsive to this Request have already been made

available to Plaintiffs for review at the offices of [appellants’] counsel.” In its May 23, 2011,

Order on Plaintiffs’ Motion for Sanctions (the “Sanctions Order”), the trial court found that

appellants “withheld and concealed the existence of documents” responsive to these two

requests.

           In October 2008, Boardwalk filed a motion to compel, alleging that appellants had failed

to produce cancelled checks, records of cash withdrawals for payments to Boardwalk, and credit

card records. After two hearings, the trial court ordered appellants in January 2009 to produce

three categories of documents:                          (1) “Defendants’ file copies of checks (voucher checks)

pertaining to vehicles purchased from Plaintiffs; (2) “deal jackets”4 on five specific Porsche

trade-ins; and (3) “all cancelled checks, withdrawals of cash, credit card chits, American

Express chits and wire transfers pertaining to vehicles purchased from Plaintiffs.”


                       Defendants, the price or value attributed to the amount exchanged for the vehicle, the form of
                       payment or price or value of the exchange, and date of disposition to someone other than the Stacy
                       Defendants, disposition price and profit or loss recognized by any of the Stacy Defendants involved
                       in any of the transactions, the identity of the third parties involved in any final disposition of the
                       vehicle and the identity. When describing each vehicle, be specific enough so that a third party
                       could identify the vehicle, such as make, model and vehicle identification number.
   4
       As explained in appellants’ brief, “deal jackets” are files that “include materials related to the sale of a vehicle.”



                                                                         –4–
       Two weeks later, Boardwalk filed a “Motion to Enforce Order Compelling Production of

Cancelled Checks,” alleging that appellants’ production of copies of approximately 350

cancelled checks was incomplete. In their response, appellants averred that “[a]t the present

time, the Imagine Wholesale Defendants have produced all of the payment records for vehicles

of which they are aware,” and promised to supplement if additional records were identified.

       In late February, the trial court appointed an auditor to “determine (1) whether the

Imagine Wholesale Defendants purchased a motor vehicle from Plaintiff dealerships as alleged

by Plaintiffs, (2) whether clear title was timely tendered by the Plaintiff dealerships on such

alleged purchase, and (3) whether payment was made or timely made by the Imagine Defendants

on any timely cleared transaction.” The auditor issued a report in June 2009, and was able to

confirm payment for all but approximately twenty of the 256 cars that were the subject of the

audit. At the time of trial, this number had been reduced to eleven.

       Also that summer, Boardwalk filed additional motions to compel, seeking records from

nonparty Sterling Bank for an entity called “Magic Imports” and additional responsive

documents from appellants.       Boardwalk stated that appellants had recently claimed the

transactions at issue were with Magic Imports, not appellants. The court granted the motion for

Sterling Bank records.

       After an unsuccessful attempt to settle the case, the parties’ discovery disputes continued

in 2010. At a January hearing, Boardwalk contended that when the records were produced by

Sterling Bank, it “discovered that there were checks written and relationships between the

Imagine Auto Group and Magic Imports that involved Boardwalk vehicles, and those records

have not been produced.” Boardwalk also sought records from Frost Bank regarding the eleven

cars for which the auditor could not confirm payment. The hearing was adjourned for the trial

court to consider granting a continuance based on the indictments of Stacy and Myachelle

                                               –5–
Monarch, appellants’ bookkeeper. The court denied the continuance the following day, and set

the trial date for February 8.

       Shortly thereafter, all of the appellants obtained new counsel of record. Appellants’ prior

counsel, Ralph Perry-Miller and Brent Dyer of Looper Reed & McGraw (Looper Reed),

withdrew as counsel of record. The court granted appellants’ motions to substitute counsel on

January 20.

       In a hearing on February 5, Boardwalk stated it had recently obtained bank records that

had been filed with the District Attorney’s office in connection with the criminal prosecution of

Stacy. Boardwalk argued the bank records “demonstrate they [appellants] were bribing our

employees.” After an off-the-record conference in chambers, the trial court found “that the Stacy

Defendants . . . did not accurately or properly respond to the discovery request, most specifically

a request asking for all documents that show payments made from Mr. Stacy to any and all

employees of Boardwalk Motors.” The court noted that because the response was not adequate,

Boardwalk was precluded from pleading additional causes of action in time for the February 8

trial setting. In addition, the court stated that counsel had reached an agreement “with regard to

how we are going to move on from here on a very, very limited basis, based upon the newly

acquired evidence over the last several days.”          The parties agreed to the following:

(1) appellants would produce “the bank records for the Imagine, eCarLink defendants from

January 1st, 2003 through March of 2007,” (2) Boardwalk would amend its pleadings with any

new claims that arose from the production of those records; (3) Boardwalk would produce for

limited deposition any Boardwalk employee covered by the payments; (4) appellants would

allege any new defenses limited to the new pleadings; and (5) appellants would appear for

depositions on the same limited basis. The court then specially set the case for jury trial on May

3, 2010.

                                               –6–
       On March 10, Boardwalk moved for sanctions and for orders to show cause against

appellants and their former counsel, alleging “that documents, check records and other relevant

evidence in this case were concealed and misrepresented” through perjured testimony, false

discovery answers, direct misstatements to the court, and improper influence of witnesses.

Orders to show cause were issued to Stacy and Critcher the following day. Appellants’ former

counsel filed a response and objection, as did Critcher.

       A “Partial Order in Response to Order to Show Cause” dated April 14, 2010, recites that

a hearing was held on March 22, 2010, “on whether this Court should take action in response to

designated conduct” of appellants’ former counsel. The appellate record does not include a

transcript of this hearing. The court found former counsel’s conduct ethical and declined to

impose sanctions.

       Shortly after the March 22 hearing, the trial court signed an order regarding the matters

addressed at the February 5 hearing. This order expressly states that “Defendants have satisfied

the Rule 11 Agreement entered into between the parties securing Defendants’ bank records and

discovery as covered by the February 5, 2010, agreement placed in the record of the Court.” The

order also set dates for the depositions of eight witnesses.

       On April 8, less than thirty days prior to trial, appellants sent a seventeen-page

“supplemental production” to Boardwalk’s counsel. Nineteen days later, Boardwalk moved to

strike this production, alleging that it was untimely. According to the motion to strike, the

supplemental documents were “proffered as evidence to refute Plaintiffs’ claims that the

Defendants never paid for a number of cars they obtained from the Boardwalk dealerships.”

Boardwalk argued that the auditor’s supplemental report of July 29, 2009, had identified these

cars almost nine months prior to the supplementation, so that the supplementation was untimely.




                                                –7–
          On April 12, Boardwalk filed an amended motion for sanctions. Boardwalk alleged that

appellants had engaged in “a pattern and history of bad faith discovery abuse,” among many

other complaints. This motion was heard on April 21. At the outset of the hearing, the trial court

voiced its concerns about representations made by former counsel for appellants regarding bank

records sought by Boardwalk in discovery. In comments to counsel for appellants, the trial court

stated:

                 So what [Boardwalk] asked for were any documents to show any
                 payments between your clients and any of the Plaintiffs or
                 Plaintiffs’ employees, that is as broad as that, and those were
                 argued to – well, they were answered that there were none; and
                 then too, when they didn’t – I think when the Plaintiffs didn’t
                 believe that, what they did is they subpoenaed the third party,
                 which your client filed a motion to quash, and the attorneys for
                 your clients argued over and over and over again . . . that, Judge,
                 they have nothing to do with it and they are a fishing expedition,
                 which I sustained the objections based upon those representations
                 and they were not produced.

          Counsel for appellants then argued that the payments were “buyer transaction fees,” not

bribes. The court responded, “[t]hat is not for me to decide, that’s not for you to decide, it is not

for your clients to decide. It is for the jury to decide what those payments were for.” The court

continued, “The question is, did [appellees] have a right to have those documents in preparation

for their case and not be fought against by officers of the Court on behalf of their clients

representing to the Court that they were not relevant to the case; that they’ve been through them

all, Judge, and this is merely a fishing expedition, there are none that exist. That’s the question.”

The court continued, “[a]nd not until later, I think the eve before our last trial date, did we find

these payments that existed and that is yet why we are here.” The court also noted that

appellants and their former counsel were each implicating the other in the failure to produce

documents, and stated, “[s]omebody isn’t telling the truth.”




                                                –8–
       The court heard testimony from six witnesses and admitted numerous exhibits into

evidence. Boardwalk called Stacy to testify. He was questioned about copies of twelve Frost

National Bank checks from Imagine Automotive Group or eCarLink to current or former

Boardwalk employees. Stacy admitted the checks had not been produced by appellants in

discovery. Monarch also testified. She explained that she was the person responsible for

providing appellants’ counsel with documents responsive to requests for production and testified

at length about her efforts.

       At the conclusion of the hearing, the trial court ruled that appellants had not fully

complied with discovery requests that were served on them. As an example, the court cited

“QuickBook records that indicate checks were made to Boardwalk employees” that had never

been produced. The court also stated that there were tax forms, including 1099 forms and W-4

forms “that would reflect payments made to Boardwalk employees or otherwise responsive” to

discovery requests that had not been produced. The court therefore ordered:

               Because we didn’t get them, I am not – I am not pleased by it, to
               say the least. Okay? So we are going to do some things and I am
               going to order you [Monarch] to do it, okay? First of all, you are
               not to touch the computer that houses the QuickBooks until
               something happens, and that something is that we are going to send
               this forensic computer expert to your office at a time that’s
               mutually agreeable to all of the parties to take an image of the hard
               drive – well, of the hard drive that contains QuickBooks. Nothing
               else off of that computer is to be imaged.

In addition, the court ordered production of “1099s and W-4s, W-2s, tax returns that list

[Boardwalk employees] as person who received payment, if that’s part of your tax return.” The

computer was to be imaged the following morning, and a deposition of Monarch was to follow.

The court warned Monarch that she could be held in contempt if she did not follow its orders.

       The court then made findings on the record. The court found that “the Defendants have

failed to respond in accordance with the Texas Rules of Civil Procedure to certain requests for

                                               –9–
production served on the Defendants by the Plaintiffs.” As a result of this failure, “this case has

been delayed, has resulted in unnecessary hearings and use of court time and has resulted in the

expenditure of significant attorney’s fees.” The court found “that such noncompliance with the

Rules has prejudiced the Plaintiff[s] and their ability to not only prosecute their claims but

defend any and all counterclaims.” The court stated that it would “entertain the imposition of the

payment of attorney’s fees” relating to the motion to compel and failures to comply with

discovery. The court noted that the parties had agreed to reserve the hearing on the amount of

attorney’s fees until after the jury trial set for May 3.

        The trial court took Boardwalk’s motion to strike appellants’ defenses to the commercial

bribery claim under advisement, explaining “the Court does not take lightly its obligations under

the case law to reserve death penalty sanctions for the most egregious of actions and behaviors

and disregard of the rules.” The court commented, “[t]o say that I am disappointed, I have to

say this is the worst case that I have dealt with with regard to the noncompliance with discovery.

The worst.” The trial court stated that it was considering striking the pleadings.

        On April 26, Boardwalk filed a second supplemental motion for sanctions, alleging that

the April 22 production of QuickBooks files revealed misrepresentations made to the court by

appellants through their counsel. Boardwalk alleged the production revealed that there was no

need for a court-appointed auditor, and that appellants had made false and misleading statements

about the existence of documents and frivolous objections to discovery requests. And as noted

above, the following day, Boardwalk filed a motion to strike appellants’ April 8 supplemental

production.

        Boardwalk’s motion for sanctions was heard at the pretrial hearing on April 30. Again,

Monarch testified. The trial court then called appellants’ former counsel as a witness, and

questioned him extensively about appellants’ discovery responses, the failures to produce

                                                  –10–
documents, his awareness of the existence of responsive documents, and his communication with

appellants about responding to discovery.       Boardwalk requested that the trial court strike

appellants’ defenses to Boardwalk’s commercial bribery claim, arguing that “had the discovery

responses in the fall of ’07 been what they should have been” regarding payments made to

Boardwalk employees, then Boardwalk’s pleadings, discovery, and exhibits would have been

different, and Boardwalk would “be going to trial on a different case.”

       The court held an extensive discussion with counsel during closing arguments,

considering whether lesser measures had been taken to obtain compliance with discovery rules

and reviewing the history of the pretrial proceedings. The court emphasized that because

appellants had, without objection, answered request for production 67 that all documents

showing payments to Boardwalk employees had already been produced, there was no reason for

Boardwalk to file a motion to compel or attempt to obtain court orders requiring production. The

court explained that when lawyers make representations in a pleading, “we take them at their

word,” and the representation was that all documents had been produced. The court also noted

that if had it granted appellants’ no-evidence motion for summary judgment, “this case would

have ended to your client’s benefit and to the detriment of the plaintiff[s] because they didn’t

have all the information. . . .[W]e can’t get to the truth until we have all the information.” The

court also mentioned its appointment of an auditor when appellants had documents in their

possession that would have made the audit unnecessary. The court also emphasized that Stacy

had been present in the courtroom to hear his attorneys make representations to the court about

“the existence or nonexistence of certain documents” that were not true.

       The court granted Boardwalk’s request to strike appellants’ defenses to the commercial

bribery claim. In explaining the basis for the ruling, the court found that appellants “failed to in

good faith comply with the Texas Rules of Civil Procedure with regard to discovery;” made false

                                               –11–
representations to the court; caused the unnecessary appointment of an auditor who was not able

to complete his job; and “restricted significantly” Boardwalk’s ability to develop its case. The

court attempted to remedy the prejudice to Boardwalk by granting a continuance and allowing

additional discovery, but “those efforts by the Court were to no avail,” and “it took the Court to

threaten contempt upon the defendants” to obtain their compliance. The court found that a

continuance would not “be fruitful,” as the cost of resetting the case and reopening discovery

would be “enormous and great,” and would not be “an equitable way to resolve the discovery

abuse by the defendants.”

       The case proceeded to trial before a jury. On the third day of trial, outside the presence

of the jury, Boardwalk’s counsel informed the trial court of yet another failure by appellants to

produce responsive discovery, this time the CGI documents. The trial court read the discovery

request at issue, reviewed its prior rulings, heard testimony from Critcher and Monarch about the

CGI database and what information was included, and concluded that information responsive to

the requests for production was included in the CGI database but had not been produced by

Critcher or any other appellant. After an explanation of its reasoning, the trial court struck

appellants’ pleadings.

       The jury’s task was then reduced to determining Boardwalk’s damages caused by

appellants’ admitted wrongful conduct.      The charge to the jury included instructions that

appellants were liable for participating in breaches of fiduciary duty by Boardwalk’s employees,

violation of the TTLA, conversion, and failure to pay sales tax. The jury was asked to find

damages, if any, on these causes of action. The jury awarded $77,128.57 as damages for breach

of fiduciary duty and $269,950 as damages under the TTLA. The jury awarded zero damages on

the remaining questions.




                                              –12–
       Three post-trial hearings were held. Boardwalk elected the higher recovery under the

TTLA. The court granted a settlement credit of $10,000, and heard detailed testimony to support

Boardwalk’s requests for attorney’s fees related to the TTLA claim and related to the sanctions

imposed by the trial court. The trial court also held an evidentiary hearing to determine whether

appellants, their prior counsel, or both should be liable to pay the sanctions awarded. In a

memorandum to counsel after the hearing, the trial court explained that “[a]s a result of the

evidence presented, the Court is unable to specifically separate the discovery abuses that took

place during the case as between the Defendants and their previous counsel.”              The court

therefore “applied an appropriate reduction” to the amount of the sanction imposed on

appellants, but declined to impose sanctions on prior counsel because Boardwalk “failed to

request or obtain a ruling for discovery abuse specific to [Looper Reed] prior to the

commencement of trial.”

       The trial court rendered judgment for Boardwalk in the amount of $259,950 under the

TTLA for appellants’ theft of eleven cars. The judgment also awarded Boardwalk $389,898 in

attorney’s fees. See TTLA § 134.005(b) (person who prevails in TTLA suit shall be awarded

court costs and reasonable and necessary attorney’s fees). The trial court also awarded appellees

costs of court, including costs of the court-appointed auditor and two mediators. Id. And as a

sanction for discovery abuse found before trial, the trial court awarded an additional $180,000 in

attorney’s fees to Boardwalk, to be paid by appellants but not their prior counsel. This appeal

followed.

                                     DISCOVERY SANCTIONS

       In their first three issues, appellants complain that the trial court failed to consider or

assess lesser sanctions before striking their pleadings; failed to allow appellants to offer evidence

relating to causation; and erred by assessing sanctions only against appellants and not against

                                               –13–
their counsel. In his first four issues, Critcher challenges the trial court’s sanctions, alleging that

there is no evidence he committed any sanctionable conduct; the sanction was inappropriate,

unjust, and not related to any sanctionable conduct attributable to him; and the monetary sanction

assessed against him was unduly vague. Critcher does not present any argument or authorities to

support his contention that the sanction assessed against him was unduly vague. We therefore

overrule his fourth issue. See TEX. R. APP. P. 38.1(i) (appellant’s brief must contain clear and

concise argument for contentions made, with appropriate citations to authorities and to the

record); Denmon v. Atlas Leasing, L.L.C., 285 S.W.3d 591, 597 (Tex. App.—Dallas 2009, no

pet.) (assertions of error without argument, authority, or citation to the record waive error).

           We review a trial court’s imposition of sanctions for an abuse of discretion.

TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913, 917 (Tex. 1991) (orig.

proceeding). We review the entire record, including the evidence, arguments of counsel, written

discovery on file, and the circumstances surrounding the party’s discovery abuse. Response

Time, Inc. v. Sterling Commerce (N. Am.), Inc., 95 S.W.3d 656, 659 (Tex. App.—Dallas 2002,

no pet.).

           We note that although the appellate record exceeds 10,000 pages, it does not include

transcripts from several hearings referenced in the trial court’s sanctions order,5 the parties’

briefs,6 or other portions of the record.7 We have no record of a late 2008 or early 2009 hearing

at which appellants’ then-counsel apparently represented to the trial court that there were no


     5
       The trial court’s “Order on Plaintiffs’ Motion for Sanctions” dated May 23, 2011, begins with a recitation of three hearing dates, including
March 22, 2010. The appellate record does not include a transcript from this date. The trial court’s order also references an order of October 7,
2008; the record indicates there was a hearing on this date but no transcript is included in our record. (The trial court’s order also references a
hearing on March 4, 2010, but the appellate record includes a transcript from March 4, 2011. We assume the trial court intended to reference the
2011 hearing.)
     6
        Boardwalk’s brief indicates that there was a hearing on February 10, 2010, and there are numerous references to a hearing on that date in
the transcript from a hearing on April 21, 2010, but the appellate record does not include a transcript from that date.
     7
        The record contains numerous references to the October 2008 hearing. At one of the post-trial hearings, the parties and the trial court
discuss arguments made at a discovery hearing on January 13, 2009. In addition, the April 21, 2010, hearing transcript refers to testimony taken
“at the last hearing.” The “last hearing” transcript in the appellate record before April 21, 2010, is dated February 5, 2010, and is not evidentiary.



                                                                       –14–
responsive documents in appellants’ bank records.                                   This hearing was especially significant

because the trial court referenced counsel’s statement on numerous occasions as an important

factor in the imposition of sanctions.8 And at a sanctions hearing held in April 2010, the parties

and the court reference testimony that was apparently taken at a hearing in February or March

2010, of which we have no record.9

           Similarly, the appellate record contains only the original petition, which asserts no claims

against any of the appellants, and the twelfth amended petition, filed on the first day of trial.

Consequently, we have no record of the claims that were asserted against appellants at the time

the discovery disputes arose. See TEX. R. CIV. P. 192.3(a) (providing that party may obtain

discovery of matters “relevant to the subject matter of the pending action, whether it relates to

the claim or defense of the party seeking discovery or the claim or defense of any other party”).

           Appellants did not attempt to supplement the record, did not argue that any portion of the

record had been lost or destroyed under Texas Rule of Appellate Procedure 34.6(f), and did not

designate a partial reporter’s record under rule 34.6(c). See TEX. R. APP. P. 34. Without these

portions of the record, we are left with an incomplete record on appeal. When confronted with

an incomplete record, we presume the omitted portions are relevant to the appeal and the

evidence contained within the omitted portions of the record support the trial court’s judgment.

See Davis v. Kaufman Cnty., 195 S.W.3d 847, 851 (Tex. App.—Dallas 2006, no pet.);




     8
         For example, the trial court’s May 23, 2011 sanctions order includes a finding that “[t]he Court placed significant restrictions on
Plaintiffs’ ability to obtain bank records and other financial documents based upon representations by Defendants through their counsel, that such
records had been reviewed and no documents existed which were relevant to the issues involved in the litigation or that were responsive to the
various discovery requests.”
     9
       The trial court attached significance to the presence of appellants Stacy and Critcher at these pretrial hearings in concluding that they
personally were aware of the documents that were sought and the discovery disputes from which the sanctions arose; without a record, we must
presume the evidence supported this conclusion.



                                                                     –15–
McFarland v. Szakalun, 809 S.W.2d 760, 764 (Tex. App.—Houston [14th Dist.] 1991, writ

denied).10 With this in mind, we begin our review.

           Discovery sanctions serve three purposes: (1) to secure the parties’ compliance with the

discovery rules; (2) to deter other litigants from violating the discovery rules; and (3) to punish

parties who violate the discovery rules. Response Time, Inc., 95 S.W.3d at 659–60 (citing

McRae v. Guinn Flying Serv., 778 S.W.2d 189, 191 (Tex. App.—Houston [1st Dist.] 1989, no

writ)). Although the choice of sanctions is left to the sound discretion of the trial court, the

sanctions imposed must be just. Id. at 660. Whether a sanction is just is measured by two

standards.         TransAmerican, 811 S.W.2d at 917.                               First, the sanctions must bear a direct

relationship to the offensive conduct. Id. A just sanction must be directed against the abuse and

toward remedying the prejudice caused to the innocent party, and the sanction should be visited

upon the offender. Spohn Hosp. v. Mayer, 104 S.W.3d 878, 882 (Tex. 2003). The trial court

must attempt to determine whether the offensive conduct is attributable to counsel only, to the

party only, or to both. Id.; see also Am. Flood Research, Inc. v. Jones, 192 S.W.3d 581, 583

(Tex. 2006). Second, the sanction must not be excessive. TransAmerican, 811 S.W.2d at 917.

           In addition, because a trial court’s power to impose “death penalty” sanctions is limited

by due process concerns, the court must first consider less severe sanctions before imposing

“death penalty” sanctions. Response Time, Inc., 95 S.W.3d at 660. The offensive conduct must

justify a presumption that the offending party’s claims or defenses lack merit before the trial

court may impose “death penalty” sanctions. Id. (citing TransAmerican, 811 S.W.2d at 917–18).




     10
         See, e.g., Aguero v. Aguero, 225 S.W.3d 236, 238 (Tex. App.—El Paso 2006, no pet.) (no basis to review trial court’s decision in absence
of record); Sam Houston Hotel, L.P. v. Mockingbird Rest., Inc., 191 S.W.3d 720, 721 (Tex. App.—Houston [14th Dist.] 2006, no pet.)(same); see
also Crown Asset Mgmt., L.L.C. v. Castro, No. 05-07-01305-CV, 2008 WL 3272169 at *2 (Tex. App.—Dallas Aug. 11, 2008, no pet.) (mem.
op.) (although appellate rules require clerk to include certain documents in clerk’s record, burden is on appellant to supply court of appeals with
complete record demonstrating trial court abused its discretion).



                                                                     –16–
1. Lesser sanctions

       Appellants rely on statements made by the trial court at the April 30 hearing in support of

their argument that the trial court failed to consider lesser sanctions. Specifically, the trial court

observed that Boardwalk was seeking death penalty sanctions, and the court must first consider

“some other less terminable means.” The court stated, “[h]ere the Court has not done anything

that I’m aware of to show some less intrusive means short of death penalty sanctions.”

Appellants argue that when the trial court issued the first death penalty sanction striking their

defenses to Boardwalk’s commercial bribery claim, there was no prior violation of a court order,

no monetary or other sanction assessed, and no ruling on appellants’ pending objections to the

discovery requests at issue. Further, no discovery was conducted in between the first death

penalty sanction and the second, so no new violation had occurred. And monetary sanctions

were not imposed until long after trial, rather than assessed first as a lesser sanction to achieve

compliance with the rules.

       Boardwalk argues that the trial court’s statements were made in the context of requesting

Boardwalk to address what lesser measures had already been taken. Boardwalk responded that

at “the January 13th hearing, the Court granted the motion to compel” regarding certain bank

records, and later entered a written order on the subject. The court also ordered that depositions

be taken or retaken to address the issues raised by the bank records.

       The Sanctions Order lists the trial court’s “numerous attempts to compel compliance with

discovery requests by Defendants, including trying lesser sanctions.” First, the trial court “[h]eld

hearings and issued discovery orders” on six different dates, and “among other things, ordered

the production of documents responsive to previously propounded discovery.” Second, the trial

court “granted continuances of trial settings.” Third, the trial court “[o]rdered that additional

discovery be allowed in an attempt to remedy the prejudice to Plaintiffs.” Fourth, the court

                                                –17–
warned appellants that if they were found in contempt, “one remedy for contempt could be an

order of confinement.” Last, the trial court imposed monetary sanctions, in an amount to be

determined at a separate hearing after trial.

       Appellants contend that these lesser sanctions are not listed in rule 215.2 and are

therefore not appropriate lesser sanctions. Appellants cite no authority for this proposition. The

rule itself provides that the trial court “may, after notice and hearing, make such orders in regard

to the failure as are just, and among others the following . . . .”      TEX. R. CIV. P. 215.2(b)

(emphasis added); see also Am. Flood Research, Inc., 192 S.W.3d at 583 (where order imposing

sanctions did not refer to specific rule or track language of particular rule, appellate court not

confined to determining whether sanctions appropriate under that rule alone). We also note that

the trial court did not turn to the more severe sanctions specifically listed in rule 215.2, such as

“an order refusing to allow the disobedient party to support or oppose designated claims or

defenses,” and “an order striking out pleadings or other parts thereof,” until its other attempts to

obtain appellants’ compliance with the discovery process had failed.

       Appellants argue that an order compelling discovery is not considered an attempt at a

lesser sanction, citing Paradigm Oil, Inc. v. Retamco Operating, Inc., 161 S.W.3d 531, 539 (Tex.

App.—San Antonio 2004, pet. denied)(Paradigm I). Here, however, as in Paradigm I, there was

more than an order to compel. In Paradigm I, the court held death penalty sanctions to be

appropriate where the trial court had also stated that noncompliance would result in dismissal,

and “the repeated conduct of Paradigm demonstrate[d] bad faith in the litigation process as a

whole.” Id.

       And we have recently explained that “the court need not test the effectiveness of each

available lesser sanction by actually imposing the lesser sanction on the party before issuing the

death penalty.” Shops at Legacy (Inland) Ltd. Pp. v. Fine Autographs & Memorabilia Retail

                                                –18–
Stores, Inc., 418 S.W.3d 229, 233 (Tex. App.—Dallas 2013, no pet.) (citing Cire v. Cummings,

134 S.W.3d 835, 840 (Tex. 2004)). Rather, the trial court “must analyze the available sanctions

and offer a reasoned explanation as to the appropriateness of the sanction imposed.” Id. (citing

Cire, 134 S.W.3d at 840).

        Here, the trial court’s Sanctions Order reflects that the trial court “considered and tried

these less intrusive sanctions,” but “once the scope of Defendants’ discovery abuses came to

light shortly before trial, the Court found that no lesser sanction than the striking of Defendants’

affirmative defenses would suffice to adequately address the magnitude of Defendants conduct.”

Despite the lesser sanctions imposed, appellants “still refused to comply with the Rules of Civil

Procedure to produce all relevant documents before trial which resulted in significant prejudice”

to Boardwalk’s ability to prepare for trial and to present its case “as well as significant costs.”

        The Sanctions Order expressly states the court “considered, and rejected” granting an

additional continuance and re-opening discovery. The court rejected these options because they

had proven ineffective when previously ordered; they would benefit appellants and increase the

costs to Boardwalk; and they would “not adequately serve to correct the Defendants’ discovery

abuses.” The court found that “[e]ven after striking the Defendants’ affirmative defenses the

Defendants did not comply with the Court’s Orders, concealing relevant documents responsive

to Plaintiffs’ discovery requests relevant to specific contested issues at trial.”

        Appellants also contend that without the imposition of lesser sanctions, the trial court

could not presume that its defenses lacked merit, citing TransAmerican. See TransAmerican,
811 S.W.2d at 918 (“Discovery sanctions cannot be used to adjudicate the merits of a party’s

claims or defenses unless a party’s hindrance of the discovery process justifies a presumption

that its claims or defenses lack merit.”). Appellants argue that “Boardwalk’s case was so weak

as to most of its causes of action that the jury found zero damages on most of Boardwalk’s

                                                 –19–
claims.” They also assert that on the TTLA claim for which the jury found damages, the trial

court excluded appellants’ evidence that they had paid for the eleven cars in question. Thus, they

argue that “there was nothing in the record which would demonstrate or raise a presumption”

that their defenses lacked merit. (Boardwalk argues the excluded evidence establishes only that

appellants paid an entity called “Magic Imports” for the cars, not that Boardwalk was ever paid

for the cars.)

        The trial court, however, concluded that it was impossible to tell whether either

Boardwalk’s claims or appellants’ defenses had merit because all responsive documents had not

been produced, reviewed, and analyzed in time to present a complete case to the jury. The court

found that even after orders to compel, appellants “had still failed to produce all relevant and

material documents,” and “[t]his information would have been relevant to Plaintiffs’ damages

claim for gross revenue and net profit obtained by Defendants on each and every vehicle

acquired from Plaintiffs.” The trial court further concluded that “[t]his information was essential

to Plaintiffs’ demonstration of damages for disgorgement and equitable forfeiture.”

        Citing Chrysler Corp. v. Blackmon, 841 S.W.2d 844, 849–50 (Tex. 1992), appellants

argue that reimbursement of expenses would be a better remedy for any prejudice suffered by

appellees than death penalty sanctions. See id. (reimbursement of attorney’s fees and expenses

for pursuing motions to compel and sanctions “would appear to be better calculated to remedy”

prejudice from failing to produce documents than death penalty sanctions).            In Blackmon,

however, there was no showing that the plaintiffs were unable to prepare for trial without the

additional crash tests they sought from Chrysler, or that the missing tests were in Chrysler’s

possession, custody, or control, or that the tests even existed. Id. at 850. In addition, no lesser

sanctions had been imposed. Id. Here, there is no dispute that responsive documents existed,

were within appellants’ possession, custody, or control, and were not produced. Further, the trial

                                              –20–
court expressly found that the information appellants failed to timely produce was “essential” to

Boardwalk’s demonstration of damages. The trial court admonished appellants repeatedly that

relevant documents must be produced, regardless of appellants’ belief that the documents

showed only legal and appropriate activity.

       We conclude the trial court made repeated efforts to obtain appellants’ compliance with

their discovery obligations. Despite orders to compel, warnings of contempt, continuance of the

trial setting, reopening of discovery, and hours of court hearings at which the court repeatedly

emphasized the importance of obtaining the facts upon which the jury could make its

determination, appellants failed to disclose the existence of documents responsive to

Boardwalk’s requests until trial preparation had almost concluded, or, in the case of the CGI

documents, until trial had commenced. We overrule appellants’ first issue.

2. Evidence of causation

       In their second issue, appellants complain that the trial court did not allow them to offer

evidence of causation, citing our opinion in Kirkpatrick v. Memorial Hospital of Garland, 862
S.W.2d 762 (Tex. App.—Dallas 1993, writ denied). In Kirkpatrick, we stated that even though

the hospital’s pleadings had been stricken as a discovery sanction, the hospital “had the right to

put on its own expert witnesses to defeat the Kirkpatricks’ claim that the event sued upon caused

their damages.” Id. at 773. Specifically, the hospital could offer evidence that the cause of the

plaintiff’s cerebral palsy was a pre-existing congenital malformation, not the result of the

hospital’s negligent medical services. Id.

       Kirkpatrick is distinguishable. Here, there is no separate question of causation to be

resolved by a jury. The trial court ruled, as a discovery sanction, that appellants were liable for

the theft of eleven cars and were prohibited from offering evidence of payment for the cars.

Appellants’ proof that the theft was not the cause of any damages to Boardwalk is the same proof

                                              –21–
that no theft occurred; that is, there would be no theft if appellants had paid for the cars. See

TEX. CIV. PRAC. & REM. CODE ANN. § 134.002(2) (defining “theft” for purposes of TTLA as

“unlawfully appropriating property” under Texas Penal Code). Allowing appellants to offer this

proof would negate the trial court’s ruling on appellants’ liability. There is no other potential

cause of damages for theft than the appellants’ failure to pay for the cars. In contrast, in

Kirkpatrick, there was another possible cause of the plaintiff’s injury, and thus a fact question for

a jury to resolve. See id.

       We find support for our conclusion in the Texas Supreme Court’s decision in Paradigm

Oil, Inc. v. Retamco Operating, Inc., 372 S.W.3d 177, 183–87 (Tex. 2012) (Paradigm II). In

Paradigm II, the trial court had not only stricken Paradigm’s pleadings for discovery abuse, but

also had denied Paradigm the right to participate in the trial to determine unliquidated damages

and attorney’s fees. Id. at 184. The Paradigm II court cited Kirkpatrick for the “general rule”

that “a defendant who has not answered but nevertheless appears at the post-default hearing on

damages is entitled to participate.” Id. at 183 n.7. The court concluded that Paradigm should

have been allowed to participate in the damages portion of the trial. Id. at 187.

       The Paradigm II court discussed the different types of default judgments, emphasizing

that where pleadings are stricken as a discovery sanction, the principles governing discovery

sanctions must be considered in addition to the principles that apply to default judgments

generally. Id. at 184. Citing TransAmerican, the court stated that a default judgment on liability

“cannot be used to adjudicate the merits of claims or defenses unless the offending party’s

conduct during discovery justifies a presumption that its claims or defenses lack merit.” Id. The

court explained that “[t]he justification for also barring the defaulted party from the ensuing

evidentiary trial on damages must go beyond that presumption because the damages issue is

materially different.” Id. at 186. The court explained the differences:

                                               –22–
                The existence, or not, of facts establishing liability lends itself to
                the first presumption. For instance: Did the defendant’s
                negligence proximately cause the occurrence? Was the defendant
                indebted to the plaintiff? Striking the defendant’s answer
                establishes the answer to these questions. The either/or character
                of liability facts, however, does not translate to a claim for
                unliquidated damages, which cannot be determined by answering
                “yes” or “no.” By their very nature, unliquidated damages are not
                susceptible to exact calculation and involve a range of possible
                answers. For this reason, a defaulting defendant admits facts
                establishing liability but not any claimed amount of unliquidated
                damages.

Id. (citations omitted).

        The court concluded that barring Paradigm’s participation in the post-default damages

phase of the case was an excessive sanction because it did not serve any purpose other than

punishment. Id. at 187. Compensatory damages awarded post-default “should compensate the

injured party for its loss, not penalize the wrongdoer or allow the plaintiff a windfall.” Id. The

court explained that discovery sanctions are intended to remedy discovery abuse and should be

tailored to serve their remedial purpose. Id. Where the death penalty sanctions that ended the

liability litigation had already achieved this purpose, the additional sanction of precluding

Paradigm from the damages trial was excessive. Id.

        Using the Paradigm II court’s analysis, the “yes” or “no” question answered by striking

appellants’ answer was whether appellants were liable for theft of the eleven cars. Unlike the

circumstances in either Kirkpatrick or Paradigm II, striking appellants’ answer also answered the

question of causation of damages. Appellants could have offered proof that the eleven cars were

worth less than the amount claimed by Boardwalk, but they were precluded from offering proof

that they were not liable for theft at all (or that they were only liable for theft of some fewer

number of cars).      The specific discovery abuse of failing to produce documents showing




                                                –23–
payment for the cars was remedied by excluding those documents from the evidence.11 Allowing

appellants to offer that same proof to negate causation of damages would effectively lift the

sanction. The sanction directly addressed the specific discovery abuse and was “no more severe

than necessary to satisfy its legitimate purpose.”                                 Paradigm, 372 S.W.3d at 187 (quoting

TransAmerican, 811 S.W.2d at 917). We overrule appellants’ second issue.

3. Responsibility of counsel

           The trial court made several rulings regarding appellants’ prior counsel. As noted above,

the court’s order of April 14, 2010, recites that a hearing was held on March 22, 2010, to

consider prior counsel’s conduct. In the same order, the trial court found that the conduct of

Perry-Miller and Dyer “was in compliance with the ethical rules and obligations of attorneys to

the Court,” and their conduct did “not warrant . . . the imposition of any sanctions against them.”

           At the pretrial conference on April 30, 2010, however, the trial court “vacate[d] its

previous rulings” regarding Looper Reed and stated that both counsel and clients would be

sanctioned jointly and severally “as both I believe did not follow their respective requirements

under the rules of discovery.” But at the second post-trial hearing on November 16, 2010, the

trial court vacated its verbal order from April 30 after concluding it had not given Looper Reed

“adequate notice at the time of that hearing what I was about to do to them,” and stated that

further hearing on the issue was required. The trial court emphasized that “the sanctions are

going to be the same,” but “[t]he question is, who is going to be responsible to pay them;” the

clients, the attorneys, or both.12



     11
        See also TEX. R. CIV. P. 215.2(3) (allowing trial court, as a sanction, to order that particular facts “shall be taken to be established” in
accordance with the claim of the party injured by the discovery abuse).
           12
             Counsel for Looper Reed also pointed out that at the time of the April 30 hearing, there was no pending motion for sanctions
against Looper Reed. Boardwalk’s original motion for sanctions filed on March 30, 2010, requested sanctions against the attorneys, but
Boardwalk’s amended motion filed on April 12 and subsequently heard did not.




                                                                      –24–
           These issues were resolved by the trial court at a hearing on March 4, 2011.13 The trial

court heard testimony and argument on the amount of sanctions to be awarded and whether the

clients, the attorneys, or both should pay. The trial court explained that the sanctions already

imposed were to address “the conduct and the impressions that were made when responses to

discovery were delivered that were incorrect and untrue and, at worst, a lie.” Dyer was called to

testify. He stated his clients misled him about the existence or non-existence of responsive

documents. He testified he “was specifically told on numerous occasions that there were no

payments to Boardwalk employees that would look suspicious or cause any reason for concerns.”

He also testified appellants withheld from him responsive information that was discoverable, and

represented to him that they had produced the entire universe of documents.

           The trial court asked if either Dyer or Perry-Miller had represented to the court that they

had reviewed bank records sought by Boardwalk and had not found anything responsive. Dyer

did not recall “ever telling the Court that I had reviewed the bank records,” but the trial court

stated that its recollection was different and that a protective order was granted on that basis.

           Dyer conceded he did not ask appellants for all records and documents of payments made

by appellants to employees of Boardwalk, and he did not send the request for production to any

of the appellants including Critcher. But he disagreed the cause of the problems with document

production was “bad miscommunication” from his office. Although he had testified at a prior

hearing that he had not sent the requests for production to appellants, he clarified that “I was

referring to the fact that I personally could not vouch for having sent them; but going back and

looking at the documents and looking at what I did in the case, I do recall . . . conversations I

           13
               At the outset of this hearing, Looper Reed contended that Boardwalk had failed to request a pretrial hearing or obtain a ruling on
their alleged discovery abuse, and had therefore waived any claim based on that conduct, citing Remington Arms Co. v. Caldwell, 850 S.W.2d
167, 170 (Tex. 1993). Although the trial court overruled this argument at the March 4 hearing, it subsequently denied Boardwalk’s motion for
sanctions on this ground, stating its reasoning in a May 3, 2011 memorandum to counsel. There is no discussion of this ruling in the parties’
appellate briefing.




                                                                    –25–
had, which would have to indicate the clients received those documents.” He specified he had

conversations with Monarch about payment documentation for the cars and Stacy about bank

records. He also testified Stacy and Critcher had instructed him to deal with Monarch for

obtaining documents to respond to requests for production. Dyer testified he told his clients to

produce bank records related to vehicles purchased from Boardwalk after the court ordered them

to do so. He produced some records, but learned (after he was no longer representing appellants)

that there were additional responsive records.

       The trial court asked Dyer whether appellants had told him only that they had no

documents reflecting “suspicious” payments to Boardwalk employees, or whether appellants had

told him they had no documents at all reflecting any payments to Boardwalk employees. Dyer

testified his clients told him two specific things about responsive documents:

               THE WITNESS: Well, . . . two things. Everything is in the deal
               jackets, so I am already relying on the fact that the client is telling
               me you don’t need to go look anywhere else, I have given you
               everything I have. But then I over and over heard there are no
               payments; there is nothing, no payments. And I – why would I go
               back and ask my client again would he have any payments to
               Boardwalk employees? I have heard him say it over and over
               already.

               THE COURT: And we know that was not true.

               THE WITNESS: That was not true.

       James Ribman, also of Looper Reed, testified he met with Stacy and Critcher twice to

prepare the responses to Boardwalk’s first request for production, and drafted the responses

himself. He stated he brought a copy of the requests for each of them, and discussed whether

they had documents responsive to it. In the meetings with Stacy and Critcher, he made it “as

clear as he could” that he needed to know if they or any of their businesses had made payments

to Boardwalk employees. He was told that other than “payments to Boardwalk itself for the

purchase of cars,” there were no payments made. He also testified that during his involvement
                                                 –26–
early on in the case, he made clear to Stacy the importance of producing all documents showing

any payments to Boardwalk or its employees, because it was possible that allegations of criminal

conduct could be made. Ribman conceded that he had no written record of warning the clients of

the importance of producing documents, or of the content of his specific conversations with

Stacy and Critcher about the requests for production. He also conceded he had no knowledge of

what the clients were told about any specific order compelling the production of documents.

       In a memorandum dated May 3, 2011, the trial court denied Boardwalk’s motion for

sanctions against Looper Reed. The trial court also ruled, however, that it was “still unable to

segregate the conduct of the Defendants from the conduct of their previous counsel” and

therefore “applied an appropriate reduction in the amount of sanctions awarded against the

Defendants as a result of their specific conduct.”

       Appellants correctly argue, and the trial court recognized, that compliance with

TransAmerican requires the trial court to consider whether the offensive conduct is attributable

to counsel only, to the party only, or to both.       See TransAmerican, 811 S.W.2d at 917.

Appellants contend “the bulk of the blame” lay with their prior counsel, who failed to adequately

inform and advise them of their discovery obligations. They cite Stacy’s testimony that he did

not see appellants’ responses to the second request for production before they were served on

Boardwalk; Dyer never called him regarding the second request for production; he was not aware

of any problems with the production until after a pretrial hearing was held; none of his attorneys

asked him about payments to Boardwalk employees; and he completely relied on his attorneys to

make judgments regarding what documents to produce. Stacy also testified he gave Looper

Reed full access to his bookkeeper and his available records to prepare responses to discovery.

Stacy signed releases for production of bank records, and testified about documents he produced.




                                               –27–
          The record reflects the trial court considered and reconsidered these issues at multiple

hearings. The trial court itself initially called Dyer as a witness. The trial court also heard

extensive testimony from Monarch regarding the instructions she had received from counsel and

the efforts she had made to find and produce responsive documents. The testimony of these

witnesses directly conflicted on significant points. The trial court was the judge of the credibility

of these witnesses. See, e.g., Tate v. Commodore Cnty. Mut. Ins. Co., 767 S.W.2d 219, 224 (Tex.

App.—Dallas 1989, writ denied) (hearing on motion for sanctions akin to nonjury trial, where

trial court is judge of credibility of witnesses and weight to be given testimony). After reviewing

the entire record, we conclude the trial court did not abuse its discretion in assessing sanctions

only against appellants. We overrule appellants’ third issue.

4. Possession, custody, or control of documents

          Relying on In re Kuntz, 124 S.W.3d 179, 184 (Tex. 2003), Critcher argues he had no

obligation to produce the checks, QuickBooks files, or CGI documents at issue because these

items were not within his possession, custody, or control as required by rule 192.3(b).14 Kuntz

was a dispute between ex-spouses regarding the ex-wife’s share of certain oil and gas royalty

interests. See id. at 181–82. The ex-wife sought to discover documents relating to the royalty

interests. Id. at 182. In response, the ex-husband Kuntz asserted he did not have possession,

custody, or control of the documents. Id. at 182–83. The court explained “[i]t was undisputed

that Kuntz’s employer had actual physical possession of the relevant documents, that the

documents were owned by a client of Kuntz’s employer, and that the client claimed the

documents contained its privileged trade secrets.” Kuntz, 124 S.W.3d at 180. Kuntz was a

“minority owner and the general manager” of his employer, as well as a member of the


     14
        Rule 192.3(b) provides in relevant part, “A person is required to produce a document or tangible thing that is within the person’s
possession, custody, or control.” TEX. R. CIV. P. 192.3(b).



                                                                 –28–
company’s board. Id. at 182. He was also in charge of the company’s day-to-day operations.

Id. Although Kuntz had access to the documents, he would have violated a confidentiality

agreement with his employer as well as the consulting agreement between his employer and its

client by producing the documents. See id. at 184. The Kuntz court held that a person’s mere

access to a document does not constitute “possession, custody, or control” within the meaning of

the rule. Kuntz, 124 S.W.3d at 184; see also In re Shell E&P, Inc., 179 S.W.3d 125, 131 (Tex.

App.—San Antonio 2005, orig. proceeding) (following Kuntz).

       Critcher argues the CGI data was in the possession of a non-party to the case, a software

company called eCarList.com (eCarList). Critcher contends the data “arguably belonged to one

of the Imagine Automotive Group defendants, a party defendant in which Critcher owned no

interest and over which he had no authority.”         Critcher argues neither of the individual

defendants had the responsibility or obligation to produce corporate records of either the Imagine

defendants or the non-party eCarList.

       We disagree with Critcher’s arguments. Rule 192.7 provides that possession, custody, or

control of an item “means that the person either has physical possession of the item or has a right

to possession of the item that is equal or superior to the person who has physical possession of

the item.” In interpreting this language, the Kuntz court relied on GTE Communications Systems

Corp. v. Tanner, 856 S.W.2d 725, 729 (Tex. 1993), in which the court discussed a previous

version of the rule. The court in GTE explained that “possession, custody, or control” included

“not only actual physical possession, but constructive possession, and the right to obtain

possession from a third party, such as an agent or representative.” Id. The court also stated,

“[t]he right to obtain possession is a legal right based upon the relationship between the party

from whom a document is sought and the person who has actual possession of it.” Id. (also

quoted in Kuntz, 124 S.W.3d at 181).

                                              –29–
       Here, in contrast to Kuntz, no evidence shows that Critcher would have been violating

any confidentiality agreements or other contracts with either the corporate defendants or any

non-party. There is evidence, however, regarding Critcher’s relationship with eCarList. On the

third day of trial, the trial court called Critcher as a witness regarding the CGI documents. The

trial court inquired whether Critcher recognized the heading on one of the documents “that says

something like eCarList.com slash something.” Critcher replied:

              MR. CRITCHER: Yes, it is a document produced by a software
              company that I am the CEO of.

              THE COURT: And what is that software company?

              MR. CRITCHER: eCarList.

              THE COURT: And what is eCarList?

              MR. CRITCHER:            We provide marketing, like inventory
              marketing where dealers – they basically – we are not a DMS
              system, which is the dealer management system, no accounting
              software; we just simply put the cars into the system and it allows
              those cars to be distributed to eBay, Auto Trader and Cars.com . . .

              THE COURT: Was Imagine Auto Group a subscriber to that
              software?

              MR. CRITCHER: Correct.

       The court went on to inquire what kind of data was kept on the eCarList software and

what years the data would cover. Critcher testified he did not believe Imagine Auto Group had

access to transactions that took place between 2003 and 2007. But Critcher admitted information

could be obtained about a specific car using the vehicle identification number (VIN). On cross-

examination, Boardwalk’s counsel confirmed that Critcher was the chief executive officer of

eCarList, and inquired:

              Q. So you have had access to this data since this lawsuit began, if
              you had wanted to get it? True?

              A. Yes, sir.
                                              –30–
Critcher testified on further examination that he had not seen a request for production of

documents in the case “until the sanctions hearing.” He stated:

               Q. Okay. So if someone had asked you or told you that you were
               being asked to go get these, you could have gone and got those;
               some way, somehow?

               A. Yes, sir.

               Q. No one asked you that?

               A. No, sir.

       The record reflects that requests for production were made to Critcher as an individual

defendant, and he had more than “mere access” to documents containing relevant information.

See Kuntz, 124 S.W.3d at 184; see also Kia Motors Corp. v. Ruiz, 348 S.W.3d 465, 485–87 (Tex.

App.—Dallas 2011) (rev’d on other grounds, No. 11-0709, 2014 WL 1258169 (Tex. Mar. 28,

2014)) (rejecting argument that Kia did not have possession, custody, or control of quality

control documents held by its supplier). There is similar evidence that Stacy, as principal of the

appellant entities, had possession, custody, or control of corporate documents, and no contractual

obligations that would hinder his ability to produce them, in contrast to Kuntz. See Kuntz, 124
S.W.3d at 184. We overrule the portion of Critcher’s first issue contending that he did not have

possession, custody, or control of relevant documents.

5. Appropriateness of sanction and relationship to sanctionable conduct

       All of the appellants make additional arguments in their issues challenging the propriety

of the trial court’s sanctions. First, Critcher contends no evidence shows he committed any

sanctionable conduct. Boardwalk responds that because Critcher was aware of violations of the

discovery rules and did nothing to correct them, he must bear some responsibility for appellants’

discovery abuses. Boardwalk points to Critcher’s presence at the February 5, 2010 hearing when

the court found appellants did not accurately or properly respond to discovery requests.
                                              –31–
Boardwalk argues Critcher was deposed after that date, but did nothing to correct the inaccurate

discovery response. As noted above, Critcher also testified he was aware of and had access to

CGI data from the outset but did not produce it. Conflicting evidence exists as to whether

Critcher saw or was consulted about Boardwalk’s discovery requests, including the testimony

from Dyer and Ribman discussed above. Critcher does not deny he was present at discovery

hearings and does not argue he was unaware of the deficiencies in his discovery responses after

attending those hearings.     See Paradigm I, 161 S.W.3d at 537 (sanctions against party

appropriate where there was “no suggestion” that party was “not fully aware” of non-compliance

with discovery or sanctionable conduct of its counsel).

       Next, appellants contend the information contained in the CGI documents was

duplicative of the information timely produced in the 900 deal jackets so that there was no

prejudice to Boardwalk in appellants’ failure to produce them. The trial court responded to this

argument on the third day of trial before striking the pleadings, replying, “we are just speculating

. . . because we don’t know what the full, complete set of those documents would, in fact, tell us,

if anything. We don’t know one way or the other.” The court stated even if it ordered “950

printouts” be done overnight, “we are in the middle of trial” without time to analyze and

compare the information the printouts might reveal. The court continued,

               And that’s the problem with the discovery abuse that has occurred
               thus far is just – the credibility of the discovery that has been
               produced is in question.

               And I don’t think that if this is a one-time deal we are anywhere
               close to considering the sanctions that we have now. But this
               instance cannot be taken in a vacuum as compared to every other
               pulling teeth of discovery that this court has tried to do to get out
               of the Defendant.

       Next, appellants argue the sanctions were too severe. They distinguish cases upholding

death penalty sanctions in which the sanctioned party produced no documents at all, destroyed

                                               –32–
relevant evidence, or disregarded court orders. See, e.g., Cire, 134 S.W.3d at 841–42 (plaintiff

deliberately destroyed audiotapes “after being thrice ordered to produce them”); Andras v. Mem’l

Hosp.Sys., 888 S.W.2d 567, 570–72 (Tex. App.—Houston [14th Dist.] 1994, writ denied)

(database destroyed despite pending request to produce it). Appellants also argue where such

deliberate conduct was absent, death penalty sanctions were held inappropriate. See In re

Western Star Trucks US, Inc., 112 S.W.3d 756, 766 (Tex. App.—Eastland 2003, orig.

proceeding) (trial court’s death penalty sanction not appropriate where relator made efforts “to at

least partially comply with the trial court’s order compelling discovery”). They contrast their

production of more than 900 deal jackets, 600 checks, and their entire QuickBooks database, as

well as appearance for depositions and compliance with specific orders to compel.

       We agree no evidence shows that appellants intentionally destroyed relevant evidence, in

contrast to Cire and Andras. But the record as a whole supports the trial court’s conclusion that

appellants knew additional documents responsive to Boardwalk’s discovery requests existed, but

represented to the court they did not exist, and failed to produce them, resulting in Boardwalk’s

inability to prepare its case. For example, the record reflects that when appellants did not

produce any checks showing payments to Boardwalk employees, Boardwalk served subpoenas

on appellants’ banks, seeking to obtain the checks from another source. The record shows Stacy

was aware of Boardwalk’s attempts to obtain bank records and expressed concern to his counsel,

who objected to the subpoenas. The trial court quashed the subpoenas on the representation that

there were no responsive documents in the bank records. When Boardwalk obtained the bank

records from another source over a year later, it became apparent that this representation was

false. Appellants took the position that the payments shown by the checks were legal, and

therefore the checks were not relevant or responsive to Boardwalk’s discovery requests, an

argument the trial court found to be frivolous.

                                                  –33–
           The trial court made specific findings that appellants abused the discovery process, and

listed the consequences of the abuse. The sanctions imposed by the trial court bore a direct

relationship to the abuse and were not excessive. See TransAmerican, 811 S.W.2d at 917. The

trial court first struck appellants’ defenses to Boardwalk’s commercial bribery claim after

hearing evidence that appellants had in their possession and failed to produce evidence showing

payments made to Boardwalk employees. The court had already quashed subpoenas on the

representation by counsel that there would be no record of any relevant payments in appellants’

bank records, then later ordered production of those bank records and allowed additional

depositions to be taken on the subject when it became clear that responsive documents did exist.

The trial court then learned that the entire exercise of obtaining documents from third parties

could have been avoided altogether had appellants revealed in their first responses to discovery

in 2008 that responsive information existed on their QuickBooks database.15 Striking appellants’

defenses to the commercial bribery claim was directly related to this conduct.

           Similarly, striking appellants’ answers bore a direct relationship to the abuse found by the

trial court. Before imposing this sanction, the trial court again heard testimony and argument

regarding appellants’ failure to identify or produce additional responsive documents. The court

cited its previous attempts to obtain compliance with discovery, and again gave a lengthy

explanation of its concerns with the appellants’ conduct in the discovery process. The court

explained that the parties and the court should have been able to rely on appellants’

representations that all relevant documents had been produced, but instead, the burden was

placed on Boardwalk to continue to search for and identify categories of responsive documents
      15
         Appellants point out that “[i]t also does not appear from Boardwalk’s discovery requests that a proper request was ever made for
electronic discovery under Rule 196.4,” citing In re Weekley Homes, 295 S.W.3d 309, 314–16 (Tex. 2009), and MRT, Inc. v. Vounckx, 299
S.W.3d 500 (Tex. App.—Dallas 2009, no pet.). We agree that Boardwalk’s requests for production in the record do not comply with rule 196.4.
See TEX. R. CIV. P. 196.4 (requesting party must “specifically request production of electronic or magnetic data and specify the form in which the
requesting party wants it produced”). It is also apparent from the record, however, that the trial court heard extensive testimony and argument on
the issue of electronic discovery at the post-trial hearings. Appellants do not discuss how the cases cited apply or how the trial court erred in any
ruling relating to electronic discovery. Without assignment of error and briefing, we are unable to consider the argument further. TEX. R. APP. P.
38.1(i).


                                                                      –34–
that had not been produced. As a result, large volumes of documents had been produced at the

last minute, precluding Boardwalk from full preparation of its case, and resulting in trial by

ambush. The court cited its frustration that it had been unable to “get all of the facts out on the

table, just try it,” because of the discovery abuse. The court explained that while it may not be

fair to appellants to impose sanctions in the middle of trial, “it is equally not fair to have another

party go to trial without all of the information they need to . . . prove their case . . . .” The court

therefore struck appellants’ pleadings “in total.”

       We also conclude the sanctions were not excessive. We first note that the commercial

bribery claim was not submitted to the jury, so there was no prejudice to appellants from striking

their defenses to it. Our review of the record also reveals that over the course of the pretrial

proceedings, the trial court’s primary goal was to ensure that each party obtained the information

it needed to prepare for trial. Both parties filed numerous motions to compel in the years prior to

trial. From the first discovery hearings referenced in the record, the trial court made clear that

documents reflecting payments to Boardwalk employees or payments for vehicle purchases were

responsive to Boardwalk’s requests and must be produced. The trial court appointed an auditor

to facilitate the process of determining whether payment had been made for the cars at issue.

The trial court also heard numerous discovery disputes and considered requests to obtain relevant

information from third parties such as banks.          Although appellants always produced some

documents in response to each of the trial court’s orders, the trial court concluded that appellants

were not forthcoming in identifying and producing categories of responsive documents.

       The trial court reached the conclusion that had appellants timely produced all of the

responsive documents in their possession, Boardwalk could have been spared a great deal of

delay and expense in attempting to prepare its case. “Discovery proceedings have as their aim

and purpose the administration of justice by allowing the parties to obtain the fullest knowledge

                                                –35–
of issues and facts prior to trial.” West v. Solito, 563 S.W.2d 240, 243 (Tex. 1978); see also In re

Kimberly-Clark Corp., 228 S.W.3d 480, 490 (Tex. App.—Dallas 2007, orig. proceeding) (citing

West). “The ultimate purpose of discovery is to seek the truth so that disputes may be decided by

what the facts reveal, not by what is concealed.” Id. The trial court made clear to the parties that

documents revealing facts about payments to Boardwalk employees must be produced,

regardless of whether the parties agreed on the characterization of payments as illegal bribes or

appropriate referral fees. The trial court also made clear that documents revealing facts about

payments for cars must be produced, regardless of how the parties interpreted the timing and

amount of payments for the cars.       The court and the jury would decide the meaning and

consequences of the facts, but the facts themselves must be disclosed. As the trial court stated at

the April 21 hearing,

               I almost got caught up in the thing because for many a hearing,
               many a hearing, on representations made by Defendants to their
               counsel, I had limited or completely stopped the Plaintiffs’ ability
               to go into certain matters, specifically bank accounts, because I
               thought they were paranoid or on a fishing expedition. But for the
               unnecessary – should have been unnecessary efforts by the
               Plaintiff to find out the information outside of this court, who
               would have never known what we know today or had the
               information we know today? You can’t change the facts. They are
               what they are. And the jury is going to decide what they decide
               based upon the facts. But what you can’t do and the rules don’t let
               you do is hide the ball. Because hiding the ball does not advance
               the ball to get to the ultimate decision in this case, which needs to
               be made based upon all of the facts that are before us. So they
               should have been produced.

       After reviewing the entire record, we conclude the trial court did not abuse its discretion

in imposing sanctions against appellants. See TransAmerican, 811 S.W.2d at 917. We overrule

appellants’ first three issues and Critcher’s first four issues challenging the imposition of

sanctions against them.




                                               –36–
                                          JURY CHARGE
       A trial court has considerable discretion in framing a jury charge. Redwine v. AAA Life

Ins. Co., 852 S.W.2d 10, 14 (Tex. App.—Dallas 1993, no writ). In determining whether there

has been an abuse of discretion, this Court may not substitute its judgment for that of the trial

court but must determine only whether the trial court’s action was arbitrary or unreasonable. Id.

1. Comment on the weight of the evidence

       In their fifth issue, appellants complain that the trial court’s instructions to the jury

constituted an impermissible comment on the weight of the evidence. Critcher makes the same

complaints in his fifth and sixth issues.      Specifically, appellants complain the trial court

instructed the jury that “the Defendants are liable to the Plaintiffs for participating in the

breaches of fiduciary duty by Plaintiff’s employees,” and “the Defendants are liable to the

Plaintiffs for violation of the Texas Theft Liability Act.” An impermissible comment on the

weight of the evidence occurs when “after examining the entire charge, it is determined that the

judge assumed the truth of a material controverted fact, or exaggerates, minimizes, or withdraws

some pertinent evidence from the jury’s consideration.” Am. Bankers Ins. Co. of Florida v.

Caruth, 786 S.W.2d 427, 434 (Tex. App.—Dallas 1990, no writ). The comment must also be

one that probably caused the rendition of an improper judgment. Id. Incidental comments are

permissible when necessary as part of an explanatory instruction or definition. Id.

       If an instruction might aid the jury in answering the issues presented to them, or if there is

any support in the evidence for an instruction, the instruction is proper. Thota v. Young, 366
S.W.3d 678, 687 (Tex. 2012) (citing La.-Pac. Corp. v. Knighten, 976 S.W.2d 674, 676 (Tex.

1998)). Here, the jury had heard opening statements and several days of testimony relating to

appellants’ liability on the causes of action asserted by Boardwalk. The trial court then struck

appellants’ pleadings, so that liability was no longer an issue to be determined by the jury. It was

necessary for the trial court to give some instruction to the jury about the matters that would be
                                               –37–
presented for their determination.16 The judge’s instructions were short, defining the three causes

of action for which the jury was to determine damages and informing the jury “that the

Defendants are liable to the Plaintiffs” on those causes of action.

           In contrast, in Caruth, one of the cases relied on by appellants, the trial court included

thirty-six findings of fact in the jury charge after striking the appellant’s pleadings as a discovery

sanction. Caruth, 786 S.W.2d at 435. These findings included statements that the defendant had

misled the plaintiff, had made misrepresentations, and had no reasonable basis for its actions.

See id. at 431–34. We concluded the trial court had gone “beyond simply charging the jury as to

uncontroverted facts,” and the findings of fact “were not designed to be helpful to the jury in

answering any of the questions in the court’s charge.” Id.

           In Redwine, another case cited by appellants, we concluded the trial court’s instructions

that the defendant did not breach the duty of good faith and fair dealing, and that the plaintiff’s

claims were not covered by the defendant’s insurance policy, were comments on the weight of

the evidence when the jury still had before it an issue regarding the misleading nature of the

defendant’s advertisement. See Redwine, 852 S.W.2d at 17. Here, however, the only questions

for the jury were amounts of damages. All of these questions included the limitation “if any,”

often more than once. And the jury answered that there were zero damages in response to seven

of the nine queries presented to them.                            We conclude the trial court’s instructions did not

constitute improper comments on the weight of the evidence. We overrule appellants’ fifth issue

and Critcher’s fifth and sixth issues.




     16
         In overruling appellants’ objection on this point, the trial court explained, “the Court feels it is absolutely necessary to put in the
definitions of these causes of action” because without definitions, the jury would lack “guiding principles” for the questions on damages, and “the
jury would be more confused than not.”



                                                                     –38–
2. Separate awards of damages

       In his seventh and eighth issues, Critcher complains that “by failing to require a separate

damage award to each plaintiff,” Questions 1 and 3 of the jury charge “commingle[ ] valid and

invalid damage awards for which there was no evidence and for which some of the plaintiffs

lacked standing, thereby depriving Critcher of a meaningful appellate review of the legal

sufficiency of the evidence in support of the jury’s award.” Question 1 inquired about damages

for appellants’ “participating in the breaches of fiduciary duty by the Plaintiffs’ employees

Robert Rodriguez, David Morgan, Karl Lenderman, Craig Campbell, [and] Kim Fuller.”

Question 3 inquired about damages under the TTLA.

       In his ninth and tenth issues, argued together with his seventh and eighth issues, Critcher

contends there is insufficient evidence, or no evidence, to support the jury’s award of damages

for theft because it is equally likely that the damages belong to any of the three plaintiffs or to

the five other Boardwalk dealerships who were not parties to the case.

       At the charge conference, appellants objected to Question 1 on the ground that it

“consolidat[ed] all Defendants with all Plaintiffs,” contrary to the holdings of Crown Life

Insurance Co. v. Casteel, 22 S.W.3d 378 (Tex. 1998), and Harris County v. Smith, 96 S.W.3d
302 (Tex. 2002). Appellants’ counsel argued that “by submitting and consolidating all of the

Defendants together with all of the Plaintiffs, invalid theories will be submitted to the jury in one

single question, upon which one of those theories would be invalid because there is no

evidence.”    Appellants also objected to Question 1 because “there is no evidence; or

alternatively, insufficient evidence that any of these employees, alleged employees, were actually

employed by the correct entities who aren’t named and separated in the question.” On appeal,

Critcher contends that there was no evidence of which employee was employed by which




                                               –39–
plaintiff entity, and so no evidence that any of the five individuals owed fiduciary duties to any

of the three plaintiffs.

        Similarly, appellants objected to Question 3 because “Plaintiffs and Defendants are not

defined.” Their objection continued, “[a]gain, it would mix, under Crown Life v. Casteel [and]

Harris County, invalid theories with valid theories and prevent the Defendants from challenging,

through a granulated instruction broken out by entity and Defendant, on appeal, to attack any no

evidence finding.”

        The only damages witness was Ken Ambrose, the senior vice president of the Boardwalk

Auto Group. Critcher argues Ambrose testified only as to the Boardwalk group as a whole,

including some entities that were plaintiffs and some that were not. Ambrose’s testimony was

not limited to the three plaintiffs or to any one plaintiff, and he did not testify about which entity

employed the individuals listed in Question 1. Critcher also contends that Question 3, on which

the judgment was rendered, “also contains both valid and invalid damages claims,” because

Ambrose never specified which individual plaintiff suffered damages in any specific amount, but

instead testified as to a total amount of damages suffered by the Boardwalk group (including

plaintiff and non-plaintiff entities) as a whole. Critcher argues that to have standing under the

TTLA, a plaintiff must have sustained damages from the theft, and standing cannot be conferred

by default.

        In Casteel, the court held that reversible error is presumed when a broad-form question

submitted to the jury incorporates multiple theories of liability and one or more of those theories

is invalid. See Thota, 366 S.W.3d at 680 (describing holding of Casteel, 22 S.W.3d at 388). In

Harris County, the court held that reversible error is presumed when a broad-form question

commingles damage elements that are unsupported by legally sufficient evidence.                    Id.

(describing holding of Harris Cnty., 96 S.W.3d at 233–34). The rationale for presuming harm in

                                                –40–
these cases is that “meaningful appellate review is precluded.” Id. at 688 (quoting Bed, Bath &

Beyond, Inc. v. Urista, 211 S.W.3d 753, 756–57 (Tex. 2006)). That is, an appellate court is

unable to determine whether the jury found the defendant liable on a valid basis or an invalid

basis. See id.

           Neither Critcher nor appellants cite a case applying Casteel or Harris County where

liability has already been established by striking of a defendant’s pleadings.                                                As we have

discussed above, the Paradigm II court stated that striking the defendant’s answer establishes the

answer to the question, “Was the defendant indebted to the plaintiff?” Paradigm II, 372 S.W.3d

at 186. There was no opportunity for the jury to find the defendants liable on an invalid basis.

See Thota, 366 S.W.2d at 688. Boardwalk also points out that each defendant was a co-

conspirator and therefore “responsible for all acts done by any of the conspirators in furtherance

of the conspiracy.”17 Therefore, as to Question 3, the finding on which the trial court’s judgment

was rendered, we conclude that appellants’ complaints are not well-taken. All of the defendants

were liable for the amount of damages found by the jury for the theft of the eleven cars.

           As to Question 1, even assuming there was error, we conclude that it was harmless. Error

in the submission of an issue generally is deemed to be harmless when the findings of the jury in

answer to other issues are sufficient to support the judgment. Hatfield v. Sexton, 316 S.W.3d 50,

63 (Tex. App.—Houston 2010, no pet.). An exception to this rule exists when the charge error

confuses the jury as to all of the issues or theories that are sufficient to support the judgment. Id.

Boardwalk did not elect recovery on its breach of fiduciary duty claims. The damages awarded

in the judgment are those found by the jury on the cause of action under the TTLA. The

definitions and instructions for the theft questions were separate from the definitions and
           17
                While Boardwalk’s argument does not address the problem of failing to segregate damages by plaintiff, at least one court has
concluded that there was no abuse of discretion in submitting the plaintiffs jointly where no claim or cause of action was asserted severally, and
no plaintiff claimed damages in separate sums on the alleged causes of action. See Playboy Enterprises, Inc. v. Editorial Caballero, S.A. de C.V.,
202 S.W.3d 250, 268–69 (Tex. App.—Corpus Christi 2006, pet. denied). In any event, because appellants’ objections to the charge and their
briefing on appeal address only the Casteel and Harris County issues, we do not consider the matter further.


                                                                     –41–
instructions to be applied regarding breach of fiduciary duty. We conclude that any confusion on

the part of the jury regarding breaches of fiduciary duty by the five individuals would not affect

the jury’s consideration of appellants’ liability under the TTLA. After reviewing the entire

record, we conclude that even if the fiduciary duty instructions were erroneous, this error did not

cause rendition of an improper judgment. Id. We overrule Critcher’s seventh, eighth, ninth, and

tenth issues.

                                       ATTORNEY’S FEES
       In their fourth issue, appellants complain that Boardwalk failed to segregate recoverable

attorney’s fees and was awarded attorney’s fees for claims ultimately not pursued at trial.

Critcher adopts these arguments in his eleventh and twelfth issues. Specifically, appellants argue

Boardwalk’s original complaint was for the theft of 256 cars, but by the date of trial that number

had been reduced to eleven. Appellants complain the trial court’s award of attorney’s fees

encompasses not only the eleven cars, but also the fees for the entire original claim for the theft

of 256 cars. Appellants concede Boardwalk segregated the fees for its TTLA claim from those

incurred for its other claims.

       The cases cited by appellants require segregation of attorney’s fees between claims for

which fees are recoverable and claims for which they are not. Tony Gullo Motors I, L.P. v.

Chapa, 212 S.W.3d 299, 313–14 (Tex. 2006) (if any attorney’s fees relate solely to claim for

which such fees are unrecoverable, segregation required unless “discrete legal services advance

both a recoverable and unrecoverable claim”); see also McCalla v. Ski River Dev., Inc., 239
S.W.3d 374, 384–85 (Tex. App.—Waco 2007, no pet.) (following Chapa and concluding that

fees for Declaratory Judgment Act counterclaim must be segregated from fees for tortious

interference counterclaim). These cases do not discuss segregation of fees within a particular

claim or cause of action.


                                              –42–
       In their reply brief, appellants also cite Moak v. Huff, No. 04-11-00184-CV, 2012 WL
566140 (Tex. App.—San Antonio Feb. 15, 2012, no pet.) (mem. op.), for the proposition that “if

a party only recovers for a fraction of the claims asserted under the [TTLA], that party is only

allowed to recover for the successful claims.” In Moak, Huff sued Moak under the TTLA, and

for breach of contract, fraud, conversion, and deceptive trade practices. Id. at *1. The trial court

ruled in Moak’s favor on the TTLA claim, and in Huff’s favor on the remaining claims, and did

not award Moak attorney’s fees. Id. On appeal, the court stated “[t]he award of fees to a

prevailing party in a TTLA action is mandatory.” Id. at *10. Therefore, Moak could recover her

fees for her successful defense of the TTLA claim, even though Huff prevailed on the remaining

claims. Id. at *11. However, Moak was required to segregate “the fees incurred defending the

TTLA claim from those relating to the other causes of action.” See id. at *12. Because she did

not do so, but did offer some evidence of her fees, the case was remanded for a new trial on her

attorney’s fees for defending the TTLA claim. Id. The court did not require segregation of fees

within the TTLA claim, however. See generally id. at *11–12.

       Appellants’ cases do not stand for the proposition that fees must be segregated among

individual facts in a single TTLA claim, nor for the additional proposition Critcher argues, that

segregation is required for “fees incurred because of valid assertions of discovery abuse from

fees incurred because of invalid or unsuccessful assertions of discovery abuse.” We overrule

appellants’ fourth issue and Critcher’s eleventh and twelfth issues.

                                          CONCLUSION

       Having overruled appellants’ seventeen issues, we affirm the trial court’s judgment.



       111119F.P05                                  /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE

                                               –43–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

Imagine Automotive Group, Imagine                    On Appeal from the 296th Judicial District
Automotive Group, I., L.P., eCarLink, L.P.,          Court, Collin County, Texas
eCarLink GP, Inc., Brett Stacy, and Len              Trial Court Cause No. 296-982-07.
Critcher, Appellants                                 Opinion delivered by Justice Francis.
                                                     Justices FitzGerald and Fillmore
No. 05-11-01119-CV          V.                       participating.

Boardwalk Motor Cars, Ltd. d/b/a
Boardwalk Porsche, Boardwalk
Automobiles, Ltd. d/b/a Boardwalk Audi,
and Boardwalk Transportation, L.P. d/b/a
Boardwalk Volkswagen, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellees Boardwalk Motor Cars, Ltd. d/b/a Boardwalk Porsche,
Boardwalk Automobiles, Ltd. d/b/a Boardwalk Audi, and Boardwalk Transportation, L.P. d/b/a
Boardwalk Volkswagen recover their costs of this appeal and the full amount of the trial court’s
judgment from appellants Imagine Automotive Group, Imagine Automotive Group, I., L.P.,
eCarLink, L.P., eCarLink GP, Inc., Brett Stacy, and Len Critcher and from the cash deposit in
lieu of cost bond. After all costs have been paid, the clerk of the Collin County District Court is
directed to release the balance, if any, of the cash deposit to appellants.


Judgment entered May 7, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE



                                              –44–